UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ARTEMIO E. CAJA,                                DOCKET NUMBER
                   Petitioner,                       CB-1205-15-0040-U-1

                  v.

     OFFICE OF PERSONNEL                             DATE: September 22, 2016
       MANAGEMENT,
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Rizalino S. Cayle, Olongapo City, Philippines, for the petitioner.

           Beth Cobert, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The petitioner asks the Board, pursuant to 5 U.S.C. § 1204(f), to review the
     regulation of the Office of Personnel Management (OPM) at 5 C.F.R.
     § 831.201(a)(13). For the reasons discussed below, we DENY the petitioner’s
     request as barred by res judicata.

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

                                      DISCUSSION

¶2         The Board has original jurisdiction to review rules and regulations
     promulgated by OPM. 5 U.S.C. § 1204(f). The Board is authorized to declare an
     OPM rule or regulation invalid on its face if the Board determines that the
     provision would, if implemented by an agency, on its face, require any employee
     to commit a prohibited personnel practice as defined by 5 U.S.C. § 2302(b).
     See 5 U.S.C. § 1204(f)(2)(A). Similarly, the Board has the authority to determine
     that an OPM regulation has been invalidly implemented by an agency if the
     Board determines that the provision, as implemented, has required any employee
     to commit a prohibited personnel practice. 5 U.S.C. § 1204(f)(2)(B).
¶3         The petitioner contends that 5 C.F.R. § 831.201(a)(13) violates 5 U.S.C.
     § 8332(e) and various other provisions because OPM’s regulation excludes from
     civil service retirement coverage employees like the petitioner who served under
     an indefinite appointment made after January 23, 1955. The petitioner challenges
     OPM’s exclusion of such indefinite employees pursuant to its authority
     under 5 U.S.C. § 8347(g), to exclude temporary or intermittent employees from
     such coverage. However, the petitioner has unsuccessfully litigated this identical
     claim on the merits in a previous case.       See Caja v. Office of Personnel
     Management, 585 F. App’x 1008 (Fed. Cir. 2014). The doctrine of res judicata
     precludes a second action involving the same parties and based on the litigation
     of claims that were, or could have been, asserted in the prior proceeding.
     Francisco v. Office of Personnel Management, 80 M.S.P.R. 684, 686-87 (1991).
     Accordingly, we dismiss the petitioner’s request for regulation review as barred
     by res judicata.
¶4         This is the final decision of the Merit Systems Protection Board in this
     proceeding.   Title 5 of the Code of Federal Regulations, Section 1203.12(b)
     (5 C.F.R. § 1203.12(b)).
                                                                                  3

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the U.S.
Court of Appeals for the Federal Circuit. You must submit your request to the
court at the following address:
                             U.S. Court of Appeals
                             for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono       for   information    regarding   pro    bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.                                                                        The
                                                                                  4

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.